NUMBER 13-04–572-CV

COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG



 
MISSION PETROLEUM CARRIERS, INC.,                             Appellant,

v.
 
LINDA GARCIA,                                                              Appellees.




On appeal from the 138th District Court
of Cameron County, Texas.




MEMORANDUM OPINION

Before Justices Yañez, Castillo and Garza
Per Curiam Memorandum Opinion 

Interlocutory appeal is appropriate to review an order denying arbitration under
the Texas Arbitration Act (TAA).  See Tex. Civ. Prac. & Rem. Code Ann. §§171.021,
171.098(a)(1) (Vernon Supp. 2004-2005).  Mandamus is appropriate to review an
order denying arbitration when the Federal Arbitration Act applies.  In re Valero, 968
S.W.2d at 916 (citing Jack B. Anglin Co. v. Tipps, 842 S.W.2d 255, 272 (Tex. 1992)
(orig. proceeding)); In re MONY Secs. Corp. v. Durham, 83 S.W.3d 279, 282 (Tex.
App.–Corpus Christi 2002, combined appeal and orig. proceeding). 
 The instant case involves an Employee Health and Safety Plan (“Plan”) which
calls for arbitration of any disputes involving an occupational injury and related issues. 
Under the Plan,  all arbitration procedures are to be governed by the Federal Arbitration
Act. Appellee signed an Arbitration Agreement agreeing to that arbitration.
In its opinion which issued February 11, 2005, this Court conditionally granted
the writ of mandamus requested by these same parties in Cause No. 13-04-00550-CV.  That opinion reflects that the arbitration provisions in issue evidence the intent
to proceed under the Federal Arbitration Act, and further that the claims in issue fall
within the scope of the arbitration agreement.  Mandamus is therefore the appropriate
vehicle for relief.  See In re MONY, 83 S.W.3d at 282-83.  We refer the parties to the
opinion issued February 11, 2005, conditionally granting the writ of mandamus, and
DISMISS this interlocutory appeal in cause number 13-04-641-CV for want of
jurisdiction.  See id. at 283.
 
                                                      PER CURIAM
 
 
Memorandum Opinion delivered and filed 
this 24th day of February, 2005.